Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 28-33, drawn to an exosome composition comprising primed mesenchymal stem cell-derived exosomes that are characterized by having, when compared to unprimed mesenchymal stem cell- derived exosomes: a higher expression level of sFLT1; and a lower expression level of vascular endothelial growth factor (VEGF).
Group II, claim(s) 34-41, drawn to a method of treating a corneal defect, the method comprising administering to a cornea of a subject having the corneal defect a therapeutic dose of exosomes derived from primed mesenchymal stem cells, wherein the exosomes are characterized by having, when compared to unprimed mesenchymal stem cell derived-exosomes: a higher expression level of sFLT1; and a lower expression level of vascular endothelial growth factor (VEGF).
Group III, claim(s) 42-45, drawn to a collection of vials for preparing a bioengineered formulation for corneal application, the collection comprising: a first vial comprising a modified collagen peptide in lyophilized form and a modified hyaluronic acid in lyophilized form; a second vial comprising a photo initiator solution comprising a photo initiator; and a third vial comprising primed mesenchymal stem cell-derived exosomes in lyophilized form.
Group IV, claim(s) 46-57, drawn to a bioengineered formulation for application to the cornea, the formulation comprising: (a) a first polymer comprising a modified collagen peptide; and (b) a second polymer comprising a modified hyaluronic acid, wherein the bioengineered formulation has a compressive modulus in the range of 100-1400 kPa.

The inventions listed as Groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The special technical feature of an exosome composition comprising primed mesnecymal stem cell-derived exosomes is taught by the prior art. See Xiong et al. (Biomedicine & Pharmacology, 2018, 1240-1247) which described the protective effect of human umbilical cord mesenchymal stem cell exosomes on preserving the morphology and angiogenesis of placenta in rats with preeclampsia.  Figure 6C and 6D show the expression profile of the stem cells where it is observed that the stem cells has a greater expression level of sFlt1 than VEGF. See also Eslani et al. (Invest Ophthalmol Vis Sci, 2017, 1(58), 5507-5517) which described the use of corneal mesenchymal stromal cells in the form of a secretome wherein the cells expressed high levels of sFLT1 and low levels of VEGF. Thus, stem cell exosome composition targeted for lower expression of VEGF and enhanced expression of sFLT1 are known as they provide therapeutic benefit. Thus, the special technical feature of an exosome composition as set forth by Group I is already known in the art and therefore the Groups lack a single unifying feature.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Rejoinder Notice
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Correction of Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KYLE A PURDY/Primary Examiner, Art Unit 1611